UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) December 9, 2011 Comdisco Holding Company, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-499-68 54-2066534 (Commission File Number) (IRS Employer Identification No.) 5, SUITE 800ROSEMONT, ILLINOIS (Address of Principal Executive Offices) (Zip Code) (847) 698-3000 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On December 9, 2011, Comdisco Holding Company, Inc. issued a press release reporting financial results for its fiscal year ended September 30, 2011.A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits Exhibit No. Description Press Release of Comdisco Holding Company, Inc., dated December 9, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMDISCO HOLDING COMPANY, INC. Dated: December 9, 2011 By: /s/ Deborah Dompke Name: Deborah Dompke Title: Authorized Representative EXHIBIT INDEX Exhibit No. Description Press Release of Comdisco Holding Company, Inc., dated December 9, 2011
